Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 1 of 9 PageID #: 1483




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

  BOBBIE VAUGHN                                         CASE NO. 6:19-CV-00293

  VERSUS                                                JUDGE DOUGHTY

  HOBBY LOBBY STORES INC                                MAGISTRATE JUDGE WHITEHURST

                                         PRETRIAL ORDER


         Following pretrial proceedings in this cause pursuant to the procedure of this court, IT IS

  ORDERED:

                                                   A.

          This is an action sounding in tort for personal injuries and damages brought by the plaintiff,
  Bobbie Vaughn, against the defendant, Hobby Lobby Stores, Inc. under La. R.S. 9:2800.6,
  Louisiana’s Merchant Liability Act arising out of an accident that occurred on December 2, 2017
  at the Hobby Lobby located at 5622 Johnston St., Ste. 200, in Lafayette, Louisiana.

                                                   B.

         The parties and their legal relationships are as follows:

         a. Bobbie Vaughn, plaintiff.

         b. Hobby Lobby Stores, Inc., defendant.

                                                   C.

          Subject matter jurisdiction is based upon diversity of citizenship jurisdiction under 28
  U.S.C. § 1332, and removal to this court was made under 28 U.S.C. 1441. Plaintiff, Bobbie
  Vaughn, is a domiciliary of the State of Louisiana. Hobby Lobby Stores, Inc., is a company that
  was organized and exists under the laws of the State of Oklahoma and maintains a principal place
  of business in the State of Oklahoma.
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 2 of 9 PageID #: 1484




                                                   D.

         The following facts are stipulated by the parties and require no proof:

     a. Hobby Lobby Stores, Inc. is a merchant as contemplated by R.S. 9:2900.6(C)(2).

                                                   E.

         The contested facts are:

  Plaintiff’s Contested Issues of Fact:

     1. The plaintiff contends she sustained injuries as a result of the accident;

     2. The plaintiff contends that as a result of this accident, she has required medical treatment
        for the injuries sustained therein;

     3. The plaintiff contends that as a result of this accident, she will require future medical
        treatment for the injuries sustained therein;

     4. The plaintiff contends that as a result of this accident, she has lost wages as a result of the
        injuries sustained therein;

     5. The plaintiff contends that as a result of this accident, she suffered, and continues to suffer,
        general damages as a result of her accident related injuries;

  Defendant’s Contested Issues of Fact:

     1. Defendant contends the placement of the picture frame on the shelf did not present an
        unreasonable risk of harm which was reasonably foreseeable;

     2. Defendant contends that no Hobby Lobby employee caused the subject picture frame to
        fall from the shelf;

     3. Defendant contends that it had no notice of any issues with the picture frame or its
        placement on the shelf, prior to it allegedly falling from the shelf;

     4. Defendant contends that it had no constructive notice of any issues with the picture frame
        or its placement on the shelf, prior to it allegedly falling from the shelf;

     5. Defendant contends that Hobby Lobby Stores, Inc. exercised reasonable care.

     6. Defendant contends that Plaintiff’s actions or the actions of another customer on the aisle
        at the time of the accident caused the merchandise to fall;




                                              Page 2 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 3 of 9 PageID #: 1485




     7. Defendant contends that Plaintiff is solely liable for the alleged injuries and/or is
        comparatively at fault for the alleged injuries;

     8. The defendant contends plaintiff’s alleged symptoms and injuries were not caused by the
        incident at Hobby Lobby;

     9. Defendant contends that the subject frame, which allegedly hit plaintiff and weighed less
        than 1.6 pounds, was not heavy enough to cause a brain injury;

     10. Defendant contends that Plaintiff did not suffer a brain injury because she did not suffer a
         loss of consciousness or an alteration in consciousness following the incident;

     11. Defendant contends that the subject incident was not the type of incident that can cause
         Post-Traumatic Stress Disorder as defined by the DSM-5 Diagnostic Criteria.

     12. Defendant contends that Plaintiff’s alleged anxiety was not caused by the subject accident
         and pre-existed the subject accident;

     13. Defendant contends that Plaintiff’s alleged night terrors were not caused by the subject
         accident;

     14. Defendant contends that any alleged ongoing symptoms are related to the combination of
         medication for which she is prescribed;

     15. Defendant contends that plaintiff’s alleged orthopedic issues are unrelated to the accident.

     16. Defendant contests the nature and extent of any injury suffered by plaintiff as a result of
         the incident at Hobby Lobby;

     17. Defendant contests the nature and extent of the past and future medical specials claimed
         by plaintiff;

     18. Defendant contends that plaintiff will not require future treatment;

     19. Defendant contends that plaintiff did not suffer any lost wages as a result of this incident,
         has not lost future wages, and/or suffered a loss of earning capacity;

     20. Defendant contests the nature and extent of any general damages claimed by plaintiff; and

     21. Defendant contends that plaintiff was at fault and/or comparatively at fault for the accident.




                                              Page 3 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 4 of 9 PageID #: 1486




                                                 F.

         The contested issues of law to be determined by the Court:

  Plaintiff’s Contested Issues of Law:

     1. The plaintiff contends the defendant was solely at fault for causing this accident; and

     2. The amount of damages due to the plaintiff is in dispute.

  Defendant’s Contested Issues of Law:

     1. Defendant contends it did not cause this accident and is not at fault;

     2. Defendant contends plaintiff was at fault and/or comparatively at fault for causing this
        accident;

     3. Defendant contends plaintiff is not entitled to damages, or alternatively, disputes the
        amount of damages Plaintiff is claiming.

     4. In addition to the application of La. R.S. 9:2800,6, Louisiana’s falling merchandise law is
        applicable to this case, as promulgated by Davis v. Wal-Mart Stores, Inc., 00-445 (La.
        11/28/100); 774 So.2d 84, 90.

                                                 G.

          The following depositions and answers to interrogatories will be offered in evidence by
  Plaintiff:

  Plaintiff:

         Depositions:
         1. Deposition Transcript of Bobbie Vaughn taken on June 1, 2020;
         2. Deposition Transcript of Dawn Neil taken on June 3, 2020;
         3. Deposition Transcript of Janice Broussard taken on June 3, 2020;
         4. Deposition Transcript of Michelle Savoy taken on June 2, 2020;
         5. Deposition Transcript of Cody Broussard taken on August 10, 2020;
         6. Deposition Transcript of Dr. David Weir taken on September 11, 2020;
         7. Deposition Transcript of Dr. Joni Orazio taken on November 20, 2020;
         8. Deposition Transcript of Caley Vaughn taken on November 24, 2020;
         9. Deposition Transcript of Todd Newberg taken on April 13, 2021;
         10. Deposition Transcript of Dr. Jessica Boudreaux to be taken on January 7, 2021;
         11. Deposition Transcript of Dr. Patrick Hayes taken on December 11, 2020;
         12. Deposition Transcript of Lacy Sapp taken on December 8, 2020;
         13. Deposition Transcript of James Reaux taken October 16, 2020;
         14. Deposition Transcript of Paul Azar, II (date to be determined);

                                             Page 4 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 5 of 9 PageID #: 1487




         15. Deposition Transcript of Dr. Shelly Savant taken on November 3, 2020;
         16. Deposition Transcript of Dr. Angela Langlinais taken on March 25, 2021.


  Plaintiff:

         Interrogatories:
         1. Hobby Lobby Stores, Inc.’s Answers to Interrogatories and Responses to
             Request for Production of Documents with attachments, provided on August 5,
             2019; and,
         2. Plaintiff’s Answers to Interrogatories and Responses to Request for Production
             of Documents with attachments, provided on August 20, 2019.

         The following depositions and discovery may be offered into evidence by Defendant:

  Defendant:

         Depositions:

         Although defendant intends to use all deposition transcripts for impeachment
  purposes, defendant intends to call all of our witnesses live at this time. In the event our
  experts (Dr. Patrick Hayes, Dr. Archie Melcher, Lacy Sapp, or Ed Comeaux) are unable to
  appear live at trial, we will call them by deposition.

               a.   Bobbie Vaughn taken on June 1, 2020;
               b.   Michelle Savoy taken on June 2, 2020;
               c.   Dawn Neil taken on June 3, 2020;
               d.   Janice Broussard taken on June 3, 2020;
               e.   Cody Broussard taken on August 10, 2020;
               f.   James Reaux taken October 16, 2020;
               g.   Dr. Shelly Savant taken on November 3, 2020;
               h.   Dr. David Weir taken on November 11, 2020;
               i.   Patrick J. Dauterive taken on November 18, 2020;
               j.   Dr. Joni Orazio taken on November 23, 2020;
               k.   Caley Vaughn taken on November 24, 2020;
               l.   Lacy Sapp taken on December 8, 2020;
               m.   Dr. Patrick Hayes taken on December 11, 2020;
               n.   Dr. Angela Langlinais taken on March 25, 2021.
               o.   Todd Newberg to be taken on April 13, 2021;
               p.   Dr. Paul Azar, II (date to be determined);
               q.   Dr. Jessica Boudreaux (date to be determined);
               r.   Dr. Kevin Hargrave (date to be determined);




                                              Page 5 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 6 of 9 PageID #: 1488




  Defendant:

        Any and all discovery responses of Plaintiff, including, but not limited to:

        Discovery Responses:

        1. Hobby Lobby Stores, Inc.’s Answers to Interrogatories and Responses to
           Request for Production of Documents with attachments, produced on August 5,
           2019; and,
        2. Plaintiff’s Answers to Interrogatories and Responses to Request for Production
           of Documents with attachments, produced on August 20, 2019.
        3. Any responses to outstanding discovery.

                                                   H.

        There is no objection to the exhibits on the attached lists, except as follows:

        Plaintiff objects to Plaintiff’s exhibits as follows:

     a. Plaintiff objects on grounds that the discovery is hearsay and not admissible.
        (Defendants’ Exhibit #2)

     b. Plaintiff objects on grounds that the picture frames do not include the actual glass and are
        not an adequate representation of the object which caused the injury to Vaughn.
        (Defendants’ Exhibit #8)

     c. Plaintiff objects to any and all selected portions of medical records to the extent said
        medical records include information related to collateral source or have any other
        information which is overly prejudicial or has been excluded by this Court through other
        motions.
        (Defendants’ Exhibit #10)

     d. Plaintiff objects to any and all deposition transcripts to be used in lieu of live testimony,
        plaintiff does recognize transcripts may be used for impeachment purposes.
        (Defendants’ Exhibit #11)

     e. Plaintiff objects on grounds of relevance; moreover, the employment relationship between
        Mr. Dauterive and Ms. Vaughn is overly prejudicial and lacks any probative value.
        (Defendants’ Exhibit #12)

     f. Plaintiff objects on the grounds that these insurance records are overly prejudicial and are
        being submitted merely to show the plaintiff has made claims before or has had claims
        made against her. The records are also hearsay.
        (Defendants’ Exhibit # 13, 14, 15, 16, 17)




                                              Page 6 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 7 of 9 PageID #: 1489




     g. Plaintiff objects to the employment records from Edward Jones as these are hearsay and
        contain overly prejudicial about plaintiff.
        (Defendants’ Exhibit #19)

     h. Plaintiff objects to the admissibility of any and all expert reports as they are hearsay.
        (Defendants’ Exhibit # 20, 21, 22, 23)

  Defendant objects to Plaintiff’s exhibits as follows:

     a. Medical Recap on the basis that there is no foundation that this summary is what it purports
        to be and accuracy. Additionally, the Medical Recap should not be admitted into evidence
        as an exhibit and instead, should be used for demonstrative purposes only (Plaintiff’s
        Exhibit No. 9);

     b. Witness Statement of Yolanda Franklin taken on 4/6/17 on basis of relevance, hearsay, and
        for reasons stated in Motion in Limine (Plaintiff’s Exhibit No. 8);

     c. Pre-accident and post-accident photographs of Plaintiff on grounds of prejudice, relevance,
        and accuracy (Plaintiff’s Exhibit Nos. 19, 20).

     d. Deposition transcripts of Dawn Neil, Janice Broussard, Michelle Savoy, Cody Broussard,
        Caley Vaughn, and Todd Newberg (unless stipulated in advance by the parties) on grounds
        of hearsay. However, this does not include an objection to the use of deposition transcripts
        for impeachment purposes (Plaintiff’s Exhibit Nos. 23, 24, 25, 26, 29, 30).

     e. Defendant does not object to the introduction of a trial perpetuation deposition for Dr.
        David Weir, Dr. Joni Orazio, Dr. Jessica Bourdeaux, James Reaux, Dr. Paul Azar, Dr.
        Shelly Savant, or Dr. Angela Langlinais being noticed in lieu of live appearance at trial,
        but defendant does object to discovery deposition transcripts being introduced on grounds
        of hearsay. (Plaintiff’s Exhibit Nos. 27, 28, 31, 34, 35, 36, 37).

     f. Witness statements of Janice Broussard, Cody Broussard, and Michelle Savoy on grounds
        of hearsay (Plaintiff’s Exhibit No. 1).



                                                   I.

         This is a     jury or      non-jury case. (In a jury case, indicate whether the jury trial is
  applicable to all aspects of the case or identify those issues which will be tried by the jury.)
  Anticipated length of trial is 5 days.

                                                   J.

         The issue of liability    should or     should not be tried separately from that of quantum.



                                               Page 7 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 8 of 9 PageID #: 1490




                                                  K.

          The undersigned hereby certify that this Pretrial Order has been formulated after     face-
  to-face or    telephone conference in which trial counsel for all parties were included. Reasonable
  opportunity has been afforded to counsel for corrections or additions, prior to signing. Hereafter,
  this Order shall control the course of the trial and may not be amended except by consent of the
  parties and the Court, or by the order of the Court to prevent manifest injustice.

         APPROVED AS TO FORM AND CONTENT:

                                                       Respectfully submitted,

                                                       BROUSSARD & DAVID, LLC


                                                       /s/ Jerome H. Moroux

                                                       JEROME H. MOROUX (#32666)
                                                       SCOTT M. RICHARD (#36643)
                                                       557 Jefferson Street
                                                       P.O. Box 3524
                                                       Lafayette, Louisiana 70502-3524
                                                       PH: 337-233-2323
                                                       FX: 337-233-2353
                                                       EMAIL: jerome@broussard-david.com
                                                       COUNSEL FOR PLAINTIFF

                                                       Respectfully submitted,

                                                        /s/ Kathryn T. Trew
                                                       PETER J. WANEK (23353)
                                                       KATHRYN T. TREW (34116)
                                                       LINDSAY G. FAULKNER (33863)
                                                       WANEK KIRSCH DAVIES LLC
                                                       1340 Poydras St., Ste. 1810
                                                       New Orleans, LA 70112
                                                       Telephone: (504) 324-6493
                                                       Facsimile: (504) 324-6626
                                                       ATTORNEYS FOR DEFENDANT
                                                       Hobby Lobby Stores, Inc.




                                             Page 8 of 9
Case 6:19-cv-00293-TAD-CBW Document 50 Filed 05/03/21 Page 9 of 9 PageID #: 1491




                                      ACTION BY THE COURT

          THE FOREGOING Pretrial Order has been approved by the parties to this action as

  evidenced by the signature of their counsel hereon, and the Order is hereby entered and will

  govern in the trial of this case.


          _________________, Louisiana, this ______ day of ____________, 2021.



                                                    _____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE




                                             Page 9 of 9
